—Judgment, Supreme Court, Bronx County (Denis Boyle, J.), rendered July 17, 1997, convicting defendant, after a jury trial, of rape in the first degree and. sodomy in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years, unanimously affirmed.
The verdict was based on legally sufficient evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Contrary to defendant’s contention, the record fails to support the conclusion that the victim’s testimony was irreconcilably self-contradictory (see, People v Fratello, 92 NY2d 565, 572-575, cert denied 526 US 1068).
The court’s Sandoval ruling, precluding inquiry into a number of defendant’s prior convictions, as well as into the nature and underlying facts of those crimes about which inquiry was permitted, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Williams, Ellerin, Friedman and Marlow, JJ.